DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/16/2021 have been fully considered but they are not persuasive. 
Applicant argued that, “Okubo teaches a mattress with an absorbent composition. The examiner considers Okubo disclosing the absorption compartment as being the whole mattress, containing an absorbent composition. Pesce teaches an absorbent article, in particular sanitary napkins and panty liners. At [0145], Pesce teaches that ester derivatives deodorizes skin/mucosal surface due to their antimicrobial activity, namely their enzyme inhibitor activity. First this does not define precisely a disinfection composition.”
This is not found persuasive. Pesce teaches a disinfection composition in the form of an agent with antimicrobial activity. Antimicrobial is defined by Merriam Webster to mean “destroying or inhibiting the growth of microorganisms.” This would be disinfecting (define by Merriam Webster to mean “destroying, inactivating, or significantly reducing the concentration of pathogenic agents (such as bacteria, viruses, and fungi)”. 
Applicant also argued, “Further such ester derivatives are used in emollient containing compositions containing the agent, not as the agent itself. At [0118], Pesce teaches that "a delivery system for containing the agent include cells that are voids that release the agent when in contact with moisture, and water soluble adhesives and other such compositions which release the agent upon contact with moisture." Pesce does not teach a disinfection compartment as the cells of Pesce never contain an agent that is a disinfection composition.”

Applicant also argued, “Further, Pesce does not disclose a water soluble film separating anything from a disinfection composition, even less from a non-disclosed disinfection compartment.  The examiner suggests that the cells are such disinfection compartments. But Pesce does not teach that these cells contain a disinfection composition. One can understand that the cells contain the agent, but the agent is never a disinfection composition. Further, Pesce does not teach a water-soluble film that would envelop a disinfection compartment. Thus, for the sake of argument even if the combination is proper, we have a mattress with an absorbent composition in Okubo and we have a "disinfection" composition used as emollient in Pesce.”
This is not found persuasive. As discussed above, the agent and disinfectant emollient are together the disinfection composition which is delivered, as discussed in Paragraphs 117 and 118 by the delivery system to the user. In Paragraph 114, Pesce describes an agent which may be in the form of a powder, wax, liquid, or in a carrier vehicle such as a solution, etc. In Paragraph 123, Pesce notes that the mixture delivered by the delivery system may contain the agent and emollients in combinations by weight percentage. Pesce describes that the delivery system of this agent mixture may be part of the absorbent core or it may be any secondary layer intermediate the core and sheet layers of the article. Pesce goes on in Paragraph 117 to note that the delivery system may be a dissolvable microcapsule which release the agent upon dissolving due to contact with moisture from bodily fluid (i.e. a dissolvable film). In Paragraph 118 Pesce describes further related suitable delivery systems such as cells which .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 10, 11, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo (US Patent 5092008) in view of Pesce (US Patent Application Publication 20040082928).
Regarding claim 1, Okubo teaches an absorption element, usable in a mattress (Figure 2; 11 and 7 form the mattress, as shown) for preventing and treating bedsores (Column 1; line 42), comprising: an absorption compartment (Figure 3; 60) comprising an absorbent composition (Figure 3; 6). Okubo does not teach a disinfection element, a disinfection compartment, comprising a disinfectant composition; and, wherein it comprises a water-soluble film separating said absorption compartment from said disinfection compartment. Pesce teaches a disinfection element (Paragraph 145 "also deodorizes skin/mucosal surface due to their and configured to separate the compositions until dissolved (Paragraphs 117-118 describe the disinfection compartment (i.e. capsules, cells, or adhesives) which are configured to separate and isolate the mixture until moisture comes in contact with the dissolvable film). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the absorbent layer of Okubo to include a disinfectant cellular, water soluble structure in order to improve the user experience and prevent infection.
   Regarding claim 4, Pesce teaches the disinfection compartment is divided into a plurality of sub-compartments watertight with respect to each other (Paragraph 118 "Other suitable delivery systems for containing the agent include, but are not limited to, "cells" in the article that are enclosed or partially enclosed voids, regularly or irregularly shaped, that release the agent when in contact with moisture, heat or pressure; and water-soluble adhesives and other such compositions which release the agent upon contact with moisture, and the like"). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the 
  Regarding claim 5, Pesce teaches said disinfection compartment comprises at least one preferably two reinforcements (Paragraph 118 "Other suitable delivery systems for containing the agent include, but are not limited to, "cells" in the article that are enclosed or partially enclosed voids, regularly or irregularly shaped, that release the agent when in contact with moisture, heat or pressure; and water-soluble adhesives and other such compositions which release the agent upon contact with moisture, and the like"; the cell walls would be the reinforcements) It would have been obvious to one of ordinary skill in the art at the time of invention to modify the absorbent layer of Okubo to include a disinfectant cellular, water soluble structure in order to improve the user experience and prevent infection.
Regarding claim 10, _Okubo teaches a mattress for preventing and treating bedsores, comprising; a main body (Figure 2; 11 and 7); and at least one clement (Figure 2; 6) according to claim 1, wherein said clement is integrated in the mattress in an exchangeable manner (Column 2; lines 9-12).
  Regarding claim 11, Okubo teaches three exchangeable elements placed along a longitudinal median axis at both ends and in a center of the mattress (Figure 6; shows three exchangeable elements (at 21), along the median axis (center 13, the edges of either top or bottom 21's are along the median axis) at the ends (left and right 21) and center (center 21)).
Regarding claim 12, Okubo teaches the main body comprises a cover (Figure 2; 4 and 8). Okubo does not teach the cover is in plasticized jersey. It would have been obvious to one of ordinary skill in the art at the time of invention to use a plasticized jersey as the cover in order to create a comfortable and easy to clean surface for the user and because doing so would simply be selection of material and the selection of a known material based upon its suitability for the .
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo (US Patent 5092008) in view of Pesce (US Patent Application Publication 20040082928) further in view of Fontaine (US Patent Application Publication 20110173758)
Regarding claim 2, Okubo does not teach a honeycomb cardboard or a cellular foam structure. Fontaine teaches a honeycomb cardboard or a cellular foam structure (Figure 3; 22 and Figure 2; 32). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the absorbent layer of Okubo to include a cellular foam structure in order to ensure the filling of the absorbent layer remained equally distributed throughout the mattress.
  Regarding claim 3, Okubo does not teach the absorption compartment comprises a cardboard honeycomb or a cellular foam structure. Fontaine teaches the absorption compartment comprises a cardboard honeycomb or a cellular foam structure (Figure 3; 22 and Figure 2; 32). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the absorbent layer of Okubo to include a cellular foam structure in order to ensure the filling of the absorbent layer remained equally distributed throughout the mattress.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo (US Patent 5092008) in view of Pesce (US Patent Application Publication 20040082928) further in view of De Almeida (US Patent Application Publication 20040078048).
Regarding claim 6, Okubo does not teach the absorbent composition comprises a vegetable absorbent, in particular corn cob, and is in the form of granules. De Almeida teaches the absorbent composition comprises a vegetable absorbent, in particular corn cob (Paragraph 37), and is in the form of granules (Paragraph 58). It would have been obvious to one of ordinary skill in the art at the time of invention to use corn cob as the absorbent agent because doing so 
Regarding claim 14, Okubo teaches an absorption element for use in a mattress (Figure 2; 11 and 7 form the mattress, as shown) for preventing and treating bedsores, comprising: an absorption compartment (Figure 3; 60) including an absorbent composition (Figure 3; 6) that is not a disinfection composition. Okubo does not teach a disinfection compartment including a disinfectant composition; and a water-soluble film separating the absorption compartment from the disinfection compartment configured to release the disinfectant composition upon contact with moisture. Pesce teaches a disinfection compartment (Paragraph 118 "Other suitable delivery systems for containing the agent include, but are not limited to, "cells" in the article that are enclosed or partially enclosed voids, regularly or irregularly shaped that release the agent when in contact with moisture, heat or pressure; and water-soluble adhesives and other such compositions which release the agent upon contact with moisture, and the like") including a disinfectant composition  (Paragraph 145 "also deodorizes skin/mucosal surface due to their antimicrobial activity, namely their enzyme inhibitor activity (this later benefit is particularly noticeable upon occurrence of body fluids/exudates)." (Examiner nots the disinfection element is the mixture as a whole as described in at least Paragraph 123 which contains the agent as well as the emollients); and a water-soluble film separating the absorption compartment from the disinfection compartment  (Paragraph 118, the cells include a water-soluble film which separates the agent from the absorbent layer of the product) configured to release the disinfectant composition upon contact with moisture  (Paragraphs 117-118 describe the disinfection compartment (i.e. capsules, cells, or adhesives) which are configured to separate and isolate the mixture until moisture comes in contact with the dissolvable film). It would have .
  Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo (US Patent 5092008) in view of Pesce (US Patent Application Publication 20040082928) further in view of Sahin (US Patent Application Publication 20170319737).
  Regarding claim 7, Okubo and Pesce do not teach the disinfectant composition contains sodium perborate. Sahin teaches the disinfectant composition contains sodium perborate (abstract). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the specific disinfectant agent of Pesce because doing so would simply be selection of material and the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art. In re Leshin, 227 F.2d 197,125 USPQ 416 (CCPA 1960).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo (US Patent 5092008) in view of Pesce (US Patent Application Publication 20040082928) further in view of Berland (US Patent Application Publication 20090275906).
  Regarding claim 8, Okubo and Pesce do not teach the disinfectant composition contains an ampholyte, in particular betaine. Berland teaches the disinfectant composition contains an ampholyte, in particular betaine (Paragraphs 124 and 125). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the specific disinfectant agent of Pesce because doing so would simply be selection of material and the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art. In re Leshin, 227 F.2d 197,125 USPQ 416 (CCPA 1960).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo (US Patent 5092008) in view of Pesce (US Patent Application Publication 20040082928) further in view of Sunday (US Patent Application Publication 20140208516).
Regarding claim 9, Okubo teaches an envelope (Figure 2; 4, 8), in particular made of permeable nonwoven textile (Column 3; lines 25-30). Okubo does not teach the textile is nonwoven. Sunday teaches the textile is nonwoven (Paragraph 29 and Figure 4; 30). It would have been obvious to one of ordinary skill in the art at the time of invention to use a nonwoven textile as the envelope because doing so would simply be selection of material and the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art. In re Leshin, 227 F.2d 197, 125 USPQ416 (CCPA 1960).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo (US Patent 5092008) in view of Pesce (US Patent Application Publication 20040082928) further in view of Fontaine (US Patent Application Publication 20110173758) further in view of Sunday (US Patent Application Publication 20140208516).
Regarding claim 13, Okubo teaches a method for manufacturing a mattress according to claim 10, comprising the following steps: production of the main body (Figure 2; 7 and 11), with a housing (Figure 3; 60) for at least one exchangeable element (Figure 3; 6), deposition of an absorbent composition (Figure 3; 6) in the exchangeable element, arrangement of an envelope (Figure 2; 4and 8, forms the envelope) around the exchangeable element, made in particular of a permeable textile (Column 3; lines 25-30), placement of the exchangeable element in the corresponding housing of the main body (Figure 2; as shown). Okubo does not teach covered with a cover, in particular in plasticized jersey, production of an exchangeable element in honeycomb cardboard or viscoelastic cellular foam, laying of a water-soluble film on the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/MORGAN J MCCLURE/
Examiner, Art Unit 3673     
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        6/17/2021